Citation Nr: 1203008	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals of a left shoulder hemiarthroplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 








INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1981 to May 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2007, the Veteran was granted a schedular 100 percent rating, following a left shoulder replacement.  At the termination of the 100 percent rating, the RO assigned a 20 percent rating from March 1, 2008.  

In October 2009, the Veteran withdrew his request for a hearing before the Board.  

Throughout the entire appeal period, the Veteran has been employed.  Neither the Veteran nor the record has raised the claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim of unemployability expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase).  

FINDING OF FACT

As of March 1, 2008, the residuals of a left shoulder hemiarthroplasty (non-dominant or minor extremity) are manifested by 60 degrees of flexion and 60 degrees of abduction with painful motion without ankylosis or chronic residuals consisting of severe, painful motion or weakness in the extremity.  





CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for residuals of a left shoulder hemiarthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5051, 5200, 5203, 5201 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letter in July 2008.  The Veteran was notified of the evidence needed to substantiate the claim for a higher rating, namely, evidence that the disability had increased in severity and the effect that worsening has on employment.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim. 

The content of the VCAA notice did not include the provision that VA would obtain VA records and records of other Federal agencies, and that the Veteran could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.

As for content the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim, except for the provisions, pertaining to the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment). 






To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case, dated in August 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).

To the extent that the VCAA notice omitted the provisions for the relative duties of VA and the claimant to obtain evidence, except in the statement of the case in October 2008, the VCAA notice was deficient.  Although VCAA notice was deficient, the Veteran was not prejudiced by the error because after he had notice he had a meaningfully opportunity to participate effectively in the processing of the claim as he was afforded the opportunity to submit evidence and additional argument. 

The purpose of the VCAA notice is to notify the Veteran that VA obtain would VA records and records from other Federal agencies and that he could submit records from sources other than VA and Federal or authorize VA to obtain any non-Federal records on his behalf of which the Veteran was notified in the statement of the case.  

The Board finds no evidence that the Veteran was prejudiced to the extent there was inadequate VCAA notice, because the Veteran's interest that the VCAA notice was designed to protect, that is, the essential fairness of the adjudication, was not affected because the notice of the duties of VA and the Veteran to obtain evidence was provided after which the Veteran had the opportunity to identify or submit such evidence. 







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and has afforded the Veteran VA examinations.

The VA examinations included a review of the history of the disability and findings sufficient to rate the disability under the appropriate rating criteria. For these reasons, the examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  






The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Left Shoulder Disability

The Veteran is service connected for residuals of a left shoulder hemiarthroplasty which was performed in January 2007.  



In accordance with Diagnostic Code 5051, the RO granted a 100 percent rating for one year following the shoulder replacement, and at the termination of the 100 percent rating, a 20 percent rating was assigned effective March 1, 2008.  

Under Diagnostic Code 5051, a 100 percent rating is assigned for prosthetic replacement of the shoulder joint for one year following implantation of prosthesis.  After one year, the disability is rated on the severity of the residuals with a minimum rating of 20 percent for the minor extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5200 and 5203.  And with chronic residuals consisting of severe, painful motion or weakness in the affected extremity, the rating is 50 percent for the minor extremity. 

Under Diagnostic Code 5200, the criteria for a 30 percent rating is ankylosis of scapulohumeral articulation between favorable and unfavorable ankylosis, that is, between favorable abduction to 60 degrees and unfavorable abduction limited to 25 degrees from the side. 

Under Diagnostic Code 5203, the maximum rating for impairment of the clavicle or scapula in the minor arm, whether with dislocation or nonunion with loose movement is 20 percent. 

Another potential Diagnostic Code is Diagnostic Code 5201.  Under Diagnostic Code 5201, when arm motion is limited at the shoulder level, that is, to 90 degrees, or when arm motion is limited to a point midway between the side and shoulder level, that is, to 45 degrees, the minor arm is rated 20 percent.  When arm motion is limited to 25 degrees from the side, the minor arm is rated 30 percent, which is the maximum schedular rating under Diagnostic Code 5201. 






The Diagnostic Codes provide different ratings, depending on whether the extremity is the major extremity or the minor extremity.  Only one extremity shall be considered dominant.  38 C.F.R. § 4.69.  Here, the medical evidence shows that the Veteran is right-hand dominant and his left shoulder is the minor extremity for rating the disability.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of shoulder abduction and 0 to 90 degrees in external and internal rotation.  38 C.F.R. § 4.71a, Plate I.

Facts and Analysis

On VA examination April 2008, there was tenderness, but no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation of the left shoulder.  Flexion was to 160 degrees with pain at 160 degrees.  Abduction was to 130 degrees with pain at 100 degrees.   External and internal rotations were normal.  The left shoulder was additionally limited by 5 degreed due to pain, fatigue, weakness and lack of endurance after repetitive use, with pain having the major functional impact.  The joint was not additionally limited by incoordination after repetitive use.  The effect of the condition on the Veteran's daily activity was reduced ability to lift items and participate in vigorous activity.  

On VA examination in May 2009, flexion and abduction were to 60 degrees with pain throughout the range of motion, but the pain was worse at the end ranges.  Internal rotation was to 30 degrees and external rotation was 5 degrees.  The strength of the left shoulder girdle was 4 out 5 due to pain.  There was no change in active or passive range of motion during repetitive testing.  And no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  The Veteran worked as an electrical engineer technician and was able to perform his usual work.  




Under Diagnostic Code 5051, for an intermediate rate between 20 percent and 50 percent, Diagnostic Code 5200 applies.  Under Diagnostic Code 5200, the criteria for a 30 percent rating is ankylosis of scapulohumeral articulation between favorable and unfavorable ankylosis, that is, between favorable abduction to 60 degrees and unfavorable abduction limited to 25 degrees from the side.  The record shows that the Veteran has at least 60 degrees of abduction with no additional loss of range of motion due to pain, weakness, fatigue, incoordination, or flare-ups, which equates to favorable ankylosis and 60 degrees of abduction does not more nearly approximate limitation of abduction between favorable abduction to 60 degrees and unfavorable abduction limited to 25 degrees from the side, considering functional loss due to pain, weakness, fatigue, or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion, and the criteria for a 30 percent rating under Diagnostic Code 5200 have not been met. 

Under Diagnostic Code 5051, for an intermediate rate between 20 percent and 50 percent, Diagnostic Code 5203 also applies.  Under Diagnostic Code 5203, the maximum rating for impairment of the clavicle or scapula in the minor arm, whether with dislocation or nonunion with loose movement, is 20 percent.  As the Veteran already has a 20 percent rating and as the Veteran does not have dislocation or nonunion in the shoulder joint, there is no basis for separate rating under Diagnostic Code 5203.  

Another potentially applicable Diagnostic Code is Diagnostic Code 5201.  Under Diagnostic Code 5201, when arm motion is limited at the shoulder level, that is, to 90 degrees, or when arm motion is limited to a point midway between the side and shoulder level, that is, to 45 degrees, the minor arm is rated 20 percent.  When arm motion is limited to 25 degrees from the side, the minor arm is rated 30 percent, which is the maximum schedular rating under Diagnostic Code 5201.  






Flexion is to 60 degrees as is abduction with pain.  Flexion and abduction to 60 degrees with no additional loss of range of motion due to pain, weakness, fatigue, incoordination, or flare-ups, does not more nearly approximate limitation of the minor arm to 25 degrees from the side, considering functional loss due to pain, weakness, fatigue, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, and the criteria for a 30 percent rating under Diagnostic Code 5201 have not been met.

Under Diagnostic Code 5051, the criteria for a rating higher than an intermediate rate under the criteria of Diagnostics Code 5200 and 5203, that is, a 50 percent rating, are chronic residuals consisting of severe, painful motion or weakness in the minor extremity.

On VA examination April 2008, there was no weakness, guarding of movement, or subluxation of the left shoulder.  The pain was localized and characterized as sharp pain, precipitated by physical activity and relieved by rest.  The Veteran described the pain level as 8 out of 10 (10 being the worst).  The Veteran was able to function with the pain with medication.  The VA examiner remarked that the Veteran had a reduced ability to lift items and to participate in vigorous activity.  

In VA records in January 2009, the Veteran's left shoulder pain was described as stable with minimal pain with excessive use.  The pain was worse with reaching overhead or with heavy lifting.  The pertinent finding was 5/5 strength in the upper extremities.  There was left shoulder pain was described as 3 out 10 (10 being the worst) with 60 degrees of abduction and with flexion and rotation.  The Veteran was to use an over-the-counter medication to manage the pain. 

On VA examination in May 2009, flexion and abduction were to 60 degrees with pain throughout the range of motion, but the pain was worse at the end ranges.  The strength of the left shoulder girdle was 4 out 5 due to pain.  There was no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  


While the Veteran describes pain and painful motion is evident, the pain is stable and worse with reaching overhead or with heavy lifting.  As flexion and abduction are each to 60 degrees with pain with no additional loss of range of motion due to pain, weakness, fatigue, incoordination, or flare-ups, the findings do not more nearly approximate chronic, severe painful motion or weakness in the minor extremity, and the criteria for a 50 percent rating under Diagnostic Code 5051 have not been met. 

As for the Veteran's subjective complaints of pain, the objective findings as to painful motion and weakness, considering functional loss due to pain, weakness, fatigue, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, do not support a finding of chronic, severe painful motion for a higher rating.  

For these reasons, the preponderance of the evidence is against the claim for a rating higher than 20 percent for residuals of a left shoulder hemiarthroplasty and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. §5107(b). 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 




If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In other words, the Veteran does not experience any left shoulder symptomatology not already encompassed in the Rating Schedule and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

A rating higher than 20 percent for residual of a left shoulder hemiarthroplasty is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


